Case 1:18-cr-20767-RNS Document 30 Entered on FLSD Docket 07/26/2020 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA


  UNITED STATES OF AMERICA                           )
                                                     )
  Plaintiff                                          )
                                                     )   Case No. 18-cr-20767
                                                     )   Hon. Robert N. Scola
                                                     )
  v.                                                 )
                                                     )
  JUAN PABLO MOSQUERA OVIEDO                         )
  Defendant                                          )
  _________________________________________/
                     NOTICE OF APPEARANCE OF COUNSEL

         PLEASE TAKE NOTICE of the appearance of the undersigned, Andrew S.

  Feldman, pursuant to Local Rule 11.1(d) as trial counsel only for Defendant JUAN

  PABLO MOSQUERA OVIEDO in the above-styled cause. The undersigned

  requests that any and all pleadings, correspondence, and other matters pertaining to

  this case be directed to the undersigned.
Case 1:18-cr-20767-RNS Document 30 Entered on FLSD Docket 07/26/2020 Page 2 of 2




             Respectfully submitted,
             s/Andrew S. Feldman____
             Feldman Firm PLLC
             Southeast Financial Center
             200 S. Biscayne Blvd, Suite 2770
             Miami, Florida 33131
             Office:           305.714.9474
             Facsimile:    305.714.9555
             Email:      afeldman@feldmanpllc.com
             Florida Bar Number:            60325


                          CERTIFICATE OF SERVICE
         I HEREBY CERTIFY that the following was served via CM/ECF on all
  parties authorized to receive service.
                               s/Andrew S. Feldman
